        Case 2:18-cv-03635-MAK Document 41 Filed 12/26/18 Page 1 of 33




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



Robert Strougo, on Behalf of Himself and All
Others Similarly Situated,
                                               Case No. 2:18-cv-03635-MAK
                                Plaintiff,

       v.

Lannett Company, Inc., et al.



                                Defendants.



                    AMENDED CLASS ACTION COMPLAINT
              FOR VIOLATION OF THE FEDERAL SECURITIES LAWS
            Case 2:18-cv-03635-MAK Document 41 Filed 12/26/18 Page 2 of 33



        Lead Plaintiffs Soe Wong and Michale Hoeltzel (“Lead Plaintiffs”), individually and on

behalf of all other persons similarly situated, by his undersigned attorneys, allege in this

Amended Class Action Complaint for Violation of the Federal Securities Laws (the

“Complaint”) the following upon knowledge with respect to their own acts, and upon facts

obtained through an investigation conducted by their counsel, which included, inter alia: (a)

review and analysis of relevant filings made by Lannett Company, Inc. (“Lannett” or the

“Company”) with the United States Securities and Exchange Commission (the “SEC”); (b)

review and analysis of the defendants’ public documents, conference calls and press releases; (c)

review and analysis of securities analysts’ reports and advisories concerning the Company; (d)

interviews with various former Lannett employees; and (e) information readily obtainable on the

Internet.

        Lead Plaintiffs believe that further substantial evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery. Most of the facts

supporting the allegations contained herein are known only to the defendants or are exclusively

within their control.

                                  NATURE OF THE ACTION

        1.       This is a federal securities class action on behalf of a class consisting of all

persons who purchased or otherwise acquired Lannett securities between February 8, 2018 and

August 17, 2018, inclusive (the “Class Period”), seeking to recover damages for violations of the

federal securities laws under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934

(the “Exchange Act”), and Rule 10b-5 promulgated thereunder, against the Company and certain

of its top officials.




                                                 2
         Case 2:18-cv-03635-MAK Document 41 Filed 12/26/18 Page 3 of 33



       2.      Lannett develops, manufactures, packages, markets, and distributes solid oral

(tablets and capsules), extended release, topical, and oral solution finished dosage forms of drugs

that address a wide range of therapeutic areas. Lannett derives the majority of its revenue from

the sale of drugs that are bioequivalent to certain patented drugs once their patent expires.

       3.       Lannett’s primary supplier of bioequivalent drugs is Jerome Stevens

Pharmaceuticals (“JSP”). Under the terms of a distribution agreement, Lannett receives drugs

from JSP and sells them to the market. This distribution agreement—referred to herein as the JSP

Agreement—was initially negotiated by Lannett’s former CEO, Arthur Bedrosian (“Bedrosian”),

in March 2004. The JSP Agreement greatly favored Lannett by limiting JSP to increasing costs

by just 3% annually, while allowing Lannett unfettered retail price increases to as much as the

market could handle. The JSP Agreement had no profit-sharing provisions, but did provide JSP

with 4 million shares of Lannett common stock initially, and an additional 1.5 million shares at

renewals.

       4.      The JSP Agreement was critical to Lannett’s success as purchases of finished

goods from JSP accounted for 37% of Lannett’s inventory purchases in fiscal year 2018, 36% in

fiscal year 2017 and 52% in fiscal year 2016. JSP supplied one of Lannett’s most successful

drugs, Levothyroxine Sodium Tablets USP, whose net sales totaled $253.1 million, $187.0

million and $190.4 million in fiscal year 2018, 2017 and 2016, respectively, or 37%, 30% and

35% of total net sales, respectively. Another of Lannett’s key products, Digoxin Tablets, was

also supplied by JSP. Net sales of Digoxin tablets totaled $4.9 million and $9.5 million in fiscal

years 2018 and 2017, respectively. Levothyroxine Sodium and Digoxin collectively accounted

for 37% and 29% of Lannett’s total net sales in fiscal year 2018 and 2017, respectively.




                                                 3
        Case 2:18-cv-03635-MAK Document 41 Filed 12/26/18 Page 4 of 33



       5.      After almost twelve years of helping Lannett navigate the precarious and critical

relationship with JSP, including extending the initial contract in August 2013, Bedrosian was

pushed out, and on September 25, 2017, Lannett announced that Bedrosian would step down as

soon as a new CEO was appointed. On December 21, 2017, Lannett announced that Defendant

Timothy Crew would succeed Bedrosian, effective January 2, 2018.

       6.      Lannett, immediately recognizing that Bedrosian’s departure might jeopardize the

fragile relationship with JSP, stated in the February 8, 2018 Quarterly Earnings Call that

Bedrosian would be remaining on in a “strategic advisory role of the company” and “will be

focused on transitioning and strengthening our relationships with our key alliance partners of

JSP.” This was not enough, especially given the overhaul in core management that the new CEO,

Crew performed in an effort to cut costs and onboard Crew’s cronies from previous

pharmaceutical positions. The loss of Bedrosian’s full leadership combined with Crew’s new

team and aggressive cost-cutting measures spelled the end for the JSP relationship.

       7.      As Lannett’s relationship with JSP became more strained, JSP made moves to

form strategic alliances with other drug distributors, yet despite these circumstances which made

non-renewal of the agreement more and more imminent, Defendants continued to portray that it

was business as usual for Lannett, and omitted to disclose that Lannett was on the precipice of

losing the JSP Agreement .

       8.      Yet despite the increased unlikelihood of renewal of the JSP Agreement, on

February 8, 2018, during a Quarterly Earnings Call, Crew stated, “We obviously have a very

long mutually beneficial relationship with the JSP, they are a significant shareholder and would

be happy to add that to their share base. I’m optimistic, because of the number of things we have




                                                4
           Case 2:18-cv-03635-MAK Document 41 Filed 12/26/18 Page 5 of 33



going on between the two companies that there is a big need for us to continue to partner as we

have in the past.”

       9.      Throughout the Class Period, Defendants continued to make similar materially

false and misleading statements and omissions regarding the Company’s business, operations,

and compliance policies. Specifically, defendants made false and/or misleading statements

and/or failed to disclose that: (i) JSP would not be renewing the distribution agreement with

Lannett; and (ii) as a result of the foregoing, Lannett’s public statements were materially false

and misleading at all relevant times.

       10.     On August 20, 2018, prior to market opening, Lannett issued the following press

release:

       Lannett Company, Inc, today said that its distribution agreement with Jerome
       Stevens Pharmaceuticals (JSP), which expires on March 23, 2019, will not be
       renewed. “
       The Steinlauf family advised us this past Friday evening that they will not
       renew our agreement to distribute three JSP products: Butalbital, Aspirin,
       Caffeine with Codeine Phosphate Capsules USP, Digoxin Tablets USP and
       Levothyroxine Sodium Tablets USP, upon its expiration in March 2019,” said
       Tim Crew, chief executive officer of Lannett. “The family has assured us of a
       continuous supply of the products through March of next year. These products
       remain valuable assets for us and are expected to significantly contribute to our
       financial performance in fiscal 2019. “While we are disappointed, and intend to
       redouble our continuing efforts to explore options for addressing our capital
       structure, we have been preparing for this contingency, knowing that this outcome
       was a possibility.”

       11.     During the Class Period, Lannett’s common stock price closed as high as $18.05

on February 8, 2018. Upon the news of the non-renewal, Lannett’s share price plummeted $8.15,

or 60.3%, to close at $5.35 on August 20, 2018.

       12.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Lead Plaintiffs Soe Wong and Michale

Hoeltzel, and other Class members have suffered significant losses and damages.



                                                  5
         Case 2:18-cv-03635-MAK Document 41 Filed 12/26/18 Page 6 of 33



                                 JURISDICTION AND VENUE

       13.     The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the

Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. §240.10b-5).

       14.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331 and 1337, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

       15.     Venue is proper in this District pursuant to § 27 of the Exchange Act and 28

U.S.C. §1391(b), as defendant is headquartered in this District and a significant portion of the

defendants’ actions, and the subsequent damages, took place within this District.

       16.     In connection with the acts, conduct and other wrongs alleged in this Complaint,

defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mail, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

       17.     Lead Plaintiffs Soe Wong and Michale Hoeltzel purchased Lannett securities at

artificially inflated prices during the Class Period and was damaged upon the revelation of

defendants’ fraud. Lead Plaintiffs filed their certification evidencing their transactions previously

with the Court in connection with their motion for appointment as Lead Plaintiffs. Lead

Plaintiffs’ certifications are incorporated herein by reference.

       18.     Defendant Lannett is a Delaware corporation with its principal executive offices

located at 9000 State Road, Philadelphia, Pennsylvania 19136. Lannett’s common stock trades

on the NYSE under the ticker symbol “LCI”.




                                                  6
         Case 2:18-cv-03635-MAK Document 41 Filed 12/26/18 Page 7 of 33



       19.     Defendant Timothy C. Crew (“Crew”) has served as the Company’s Chief

Executive Officer, since January 2018.

       20.     Defendant Marty P. Galvan (“Galvan”) served as the Company’s President of

Finance, Chief Financial Officer, and Treasurer at all relevant times.

       21.     Defendants Crew and Galvan are sometimes referred to herein as the “Individual

Defendants.”

       22.     The Individual Defendants, because of their positions with the Company,

possessed the power and authority to control the contents of Lannett’s reports to the SEC, press

releases, and presentations to securities analysts, money and portfolio managers, and institutional

investors, i.e., the market. Each Individual Defendant was provided with copies of the

Company’s reports and press releases alleged herein to be misleading prior to, or shortly after,

their issuance and had the ability and opportunity to prevent their issuance or cause them to be

corrected. Because of their positions and access to material non-public information available to

them, each of these defendants knew that the adverse facts specified herein had not been

disclosed to, and were being concealed from, the public, and that the positive representations

which were being made were then materially false and/or misleading. The Individual Defendants

are liable for the false statements and commissions pleaded herein.

       23.     Lannett is liable for the acts of Crew, Galvan, and its employees under the

doctrine of respondeat superior and common law principles of agency as all the wrongful act

complained of herein were carried out within the scope of their employment with authorization.

       24.     The scienter of Crew, Galvan, and other employees and agents of the Company

are similarly imputed to Lannett under respondeat superior and agency principles.




                                                 7
           Case 2:18-cv-03635-MAK Document 41 Filed 12/26/18 Page 8 of 33



                              SUBSTANTIVE ALLEGATIONS

A.     Background

       25.     Lannett develops, manufactures, packages, markets, and distributes solid oral

(tablets and capsules), extended release, topical, and oral solution finished dosage forms of drugs

that address a wide range of therapeutic areas. Lannett also produces, through its subsidiary,

Cody Laboratories, Inc., active pharmaceutical ingredients. Lannett derives the majority of its

revenue from the sale of drugs that are bioequivalent to certain patented drugs once their patent

expires.

       26.     Many of Lannett’s products are manufactured by others – primarily JSP – and

distributed by the Company. In fact, Lannett’s contract with JSP was one of the most critical, if

not the most critical, contract that Lannett had. Purchases of finished goods inventory from JSP

accounted for 37%, 36% and 52% of the Company’s inventory purchases in fiscal years 2018,

2017 and 2016, respectively. Lannett reported that the value of products from the contract with

JSP was $253 million in fiscal 2018, including $245.9 million from levothyroxine sodium

tablets, up from the $174 million in total net revenue reported for levothyroxine sodium tablets in

fiscal 2017. Finished goods from JSP accounted for 37% of Lannett’s inventory purchases in

fiscal year 2018, 36% in fiscal year 2017 and 52% in fiscal year 2016.

       27.     Levothyroxine Sodium and Digoxin, both supplied by JSP, collectively accounted

for 29% of Lannett’s total net sales in fiscal year 2017. Lannett’s top-seller is Levothyroxine and

Lannett’s gross margin on it is 60%. Both Levothyroxine and Digoxin have a narrow therapeutic

index, which means that under-dosing is ineffective, while overdosing can be lethal. This leads

consumers to be loyal to manufacturers once they find a dosage and formulation that works. This

customer loyalty, in turn, makes demand more stable. Through JSP, Lannett enjoyed up to a 14%

market share of Digoxin throughout the duration of the JSP agreement, while enjoying a 10%

                                                8
         Case 2:18-cv-03635-MAK Document 41 Filed 12/26/18 Page 9 of 33



market share of Levothyroxine. Lannett’s Levothyroxine net sales totaled $253.1 million, $187.0

million and $190.4 million in fiscal year 2018, 2017 and 2016, respectively, or 37%, 30% and

35% of total net sales, respectively, while net sales of Digoxin, also supplied by JSP, totaled $4.9

million and $9.5 million in fiscal years 2018 and 2017, respectively. Levothyroxine and Digoxin

collectively accounted for 37% and 29% of Lannett’s total net sales in fiscal year 2018 and 2017,

respectively. During the Class Period, purchases of finished goods for JSP accounted for more

than one-third of Lannett’s inventory purchases.

       28.     The JSP Agreement, first entered into on March 23, 2004, was negotiated by

former CEO Arthur Bedrosian, whereby JSP would make the formulation and stamp out the pill

and Lannett would just distribute the product. The terms of the agreement were grossly in favor

of Lannett as it allowed Lannett to greatly increase prices on Levothyroxine, while capping JSP

at raising prices only 3% per year. During the contract, Bedrosian increased margins on

Levothyroxine at 200% clips, thus generating massive margin for Lannett while capping JSP’s

benefit. As part of the agreement, Lannett issued JSP 4 million shares of Lannett, which equated

to 17% of the outstanding shares at the time.

       29.     Bedrosian had a close relationship with JSP, and despite the lop-sided terms of the

JSP Agreement, Bedrosian was able to negotiation an extension of the initial contract. On August

19, 2013, the JSP Agreement was amended to continue for a five-year term with an expiration

date of March 23, 2019. The extension of the initial contract allowed Lannett to continue as the

exclusive distributor in the United States of three JSP products: Butalbital, Aspirin, Caffeine

with Codeine Phosphate Capsules USP; Digoxin Tablets USP; and Levothyroxine Sodium

Tablets USP. As part of the Amendment, JSP was issued an additional 1.5 million shares,

triggering Lannett to record a $20.1 million expense in cost of sales, which represented the fair



                                                 9
        Case 2:18-cv-03635-MAK Document 41 Filed 12/26/18 Page 10 of 33



value of the shares on August 19, 2013. If the parties were to agree to a second five-year

extension from March 23, 2019 to March 23, 2024, Lannett was required to issue to JSP or its

designees an additional 1.5 million shares of the Company’s common stock.               Maintaining

Lannett’s share price was important to the Company for a number of traditional reasons, but

more importantly, because a high share price would make renewing the Agreement more

attractive to JSP.

        30.     During the class period, the only risk warning in Lannett’s periodic SEC filings

related to JSP stated, “During the renewal term of the JSP Agreement, the Company is required

to use commercially reasonable efforts to purchase minimum dollar quantities of JSP products.

There is no guarantee that the Company will be able to meet the minimum purchase

requirements. If the Company does not meet the minimum purchase requirements, JSP’s sole

remedy is to terminate the JSP Distribution Agreement.” The risk factors made no mention of

any risks related to JSP’s failure to provide products nor of JSP failing to renew the contract.

        31.     Bedrosian was eager to lead Lannett to continued growth and success, thus on

November 27, 2015, Lannett announced the acquisition of Kremers Urban Pharmaceuticals Inc.

This acquisition was very costly. The acquisition was financed by a combination of proceeds of a

recently completed $1.285 billion debt financing and cash on hand. Lannett entered into a $1.035

billion secured credit facility and issued $250 million of senior unsecured notes, the proceeds of

which were used to fund the acquisition and related transaction costs. The secured credit facility

comprised a $910 million term loan facility and a $125 million revolving credit facility.

        32.     The Kremers Urban acquisition did not go as well as Bedrosian had planned, the

debt from the acquisition weighed heavily on Lannett. Between the time of Lannett’s deal to buy

Kremers Urban until the announcement, Kremers Urban notified Lannet that “a key customer has



                                                 10
        Case 2:18-cv-03635-MAK Document 41 Filed 12/26/18 Page 11 of 33



taken steps to transition its purchases of certain product lines.” Those product lines represented

about $87 million of Kremers’ $463 million in annual revenues for 2014. In February 2016,

Lannett announced that it would cut 20% of the workforce to streamline operations, reduce costs,

and adapt to the acquisition of Kremers Urban. The stock price fell following this announcement.

The workforce cuts were not enough, and Bedrosian soon began increasing Lannett’s drug prices

precipitously. Then, in October 2016, Lannett’s stock price plummeted further when the FDA

announced its plan to withdraw approval of its generic treatment for attention deficit

hyperactivity disorder. Lannett had acquired methylphenidate hydrochloride product, a

bioequivalent of Concerta, during the purchase of Kremers Urban.

       33.     Lannett’s board had had enough of Bedrosian and the burdensome debt incurred

during his leadership. On September 25, 2017, Lannett announced that Bedrosian would step

down as soon as a new CEO was appointed. Thus after almost twelve years of carefully helping

Lannett navigate the precarious and critical relationship with JSP, including extending the initial

contract in August 2013, Bedrosian was pushed out. On December 21, 2017 Lannett announced

that Timothy Crew would succeed Bedrosian, effective January 2, 2018.

       34.     Lannett, immediately recognizing that Bedrosian’s departure might jeopardize the

fragile relationship with JSP, stated in the February 8, 2018 Quarterly Earnings Call that

Bedrosian would be remaining on in a “strategic advisory role of the company” and “will be

focused on transitioning and strengthening our relationships with our key alliance partners of

JSP.” This was not enough, especially given the overhaul in core management that the new CEO,

Crew performed in an effort to cut costs and onboard Crew’s cronies from previous

pharmaceutical positions. The loss of Bedrosian’s full leadership combined with Crew’s new

team and aggressive cost-cutting measures spelled the end for the JSP relationship.



                                                11
        Case 2:18-cv-03635-MAK Document 41 Filed 12/26/18 Page 12 of 33



        35.    Bedrosian also realized that the JSP Agreement was doomed without his

leadership, and thus sold approximately $2.5 million of his shares of Lannett in November 2017.

        36.    A number of former Lannett employees, including a director of Procurement, a

SAP analyst, two Regional Sales Directors, and a National Sales Director, reaffirmed the

importance of Bedrosian to Lannett’s relationship with JSP. These employees were not surprised

when the Agreement was not renewed. One noted that “the relationship with JSP walked away

when Arthur Bedrosian was asked to leave.” Another employee, the National Sales Director,

even noted that he thought that Bedrosian and Bedrosian’s ‘right hand man,’ Kevin Smith, may

have known the relationship with JSP was going to end and sold a lot of stock before the news

came out in anticipation of the stock drop that would come when the news of JSP’s non-

extension was revealed to the public.

        37.    As early as July 2014, JSP formed a partnership with Gemini Labs for

Levothyroxine distribution. Gemini Labs distributes multiple forms of Levothyroxine. In May

2018, Amneal Pharmaceuticals acquired Gemini Laboratories.

B.      Materially False and Misleading Statements Issued During the Class Period

                              February 8, 2018 – Quarterly Report

        38.    On February 8, 2018, Lannett filed its Form 10-Q for the quarter ended December

31, 2017 (the “Q2 2018 10-Q”). For the quarter, the Company reported Net Sales of $184.3

million, and Gross profit of $87.5 million. The Company also reported that “[p]urchases of

finished goods inventory from JSP accounted for approximately 39% of the Company’s

inventory purchases during the three months ended December 31, 2017 and 2016.”

        39.    With respect to the JSP Agreement, the Q2 2018 10-Q merely stated, in relevant

part:



                                              12
        Case 2:18-cv-03635-MAK Document 41 Filed 12/26/18 Page 13 of 33



             During the renewal term of the JSP Agreement, the Company is required to
             use commercially reasonable efforts to purchase minimum dollar quantities
             of JSP products. There is no guarantee that the Company will be able to
             meet the minimum purchase requirement for Fiscal 2018 and in the
             future. If the Company does not meet the minimum purchase
             requirements, JSP’s sole remedy is to terminate the JSP Agreement.

       40.     The Q2 2018 10-Q contained signed certifications pursuant to the Sarbanes-Oxley

Act of 2002 (“SOX”) by Defendants Crew and Galvan, stating that the Q2 2018 10-Q “does not

contain any untrue statement of a material fact or omit to state a material fact necessary to make

the statements made, in light of the circumstances under which such statements were made, not

misleading with respect to the period covered by this report[.]”

       41.     The statements referenced in paragraphs 39-40 were materially false and

misleading because Defendants failed to disclose the imminent risk or any risk of the non-

renewal of the JSP Agreement and instead created the false impression that the relationship

would continue. The only risk that Defendants disclosed with regards to JSP is that Lannett could

fail to meet the minimum purchase requirements, not that JSP could or would fail to renew the

contract or cease supplying Lannett. Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that Lannett faced a substantial risk of the loss of the JSP

Agreement.

                          February 8, 2018 – Quarterly Earnings Call

       42.     On the Company’s earnings call with analysts for the second quarter of 2018,

Defendant Crew discussed the Company’s relationship with JSP, stating:

       I’m pleased to say that Arthur Bedrosian our former CEO has agreed to a strategic
       advisory role of the company. He will be focused on transitioning and
       strengthening our relationships with our key alliance partners of JSP and HTC
       among others. I’m happy to have him on board and look forward to continue to
       work together.




                                                13
       Case 2:18-cv-03635-MAK Document 41 Filed 12/26/18 Page 14 of 33



       43.    On that same earnings call, an analyst asked Defendant Crew: “where do you

stand on locking down an arrangement with JSP to secure your most important for now product

over the longer term?” Defendant Crew responded:

       Let me start with the JSP licensure first. Obviously it’s a critical important
       relation we look forward to expanding that relationship overtime. We obviously
       have a very long mutually beneficial relationship with the JSP, they are a
       significant shareholder and would be happy to add that to their share base. I’m
       optimistic, because of the number of things we have going on between the two
       companies that there is a big need for us to continue to partner as we have in
       the past.

       Please note as we’ve announced earlier and I noted in my remarks, we have
       retained Arthur to facilitate and guide exactly such transactions and conversations
       and transitions and look forward to doing that with them. The timeline of these
       sorts of transactions have their own pacing. But it’s clearly a priority and we’re
       optimistic that well come to a good position in a relatively not-too-distant future.

       44.    In response to a second question concerning the Company’s relationship with JSP,

Defendant Crew responded, in relevant part:

       Again on — there’s two parties in the negotiation, we’re going to have that
       conversation with them in terms of things that matter to them and things that
       matter to us. I want to stress that we- it’s a long-term relationship with a lot of
       moving parts, shareholder relationships, share repurchase opportunities which
       I think is disclosed in all of our documents and again working with Arthur to
       find the way that makes sense for them and us in the way we move forward, as
       quickly as possible.

       So there’s a renewal component as it relates to the current contract, but we would
       sit down with them and find out what are the things that they most care about in
       order to make the productive conversation, so I won’t speculate here on those
       moving parts but just please trust that that it is an incredibly high priority for us
       and that we are working with all the folks in the company, before I came and
       while I am here, to make sure that comes to a great outcome for both parties.

       45.    The statements above in paragraphs 42-44 were materially false and misleading

because they failed to disclose the imminent risk of the non-renewal of the JSP Agreement and

instead created the false impression that the relationship would continue. Defendant Crew

reinforced the notion that former CEO Bedrosian will be “strengthening our relationships with


                                                14
        Case 2:18-cv-03635-MAK Document 41 Filed 12/26/18 Page 15 of 33



our key alliance partners” as well as emphasized that the Lannett-JSP relationship was a “very

long mutually beneficial relationship” and that “because of the number of things we have going

on between the two companies that there is a big need for us to continue to partner as we have in

the past.” These statements failed to address the substantial risk that the relationship would not

continue and instead implied that the relationship would continue.

       46.     Additionally, Defendant Crew stated that JSP is a “significant shareholder”

despite the fact that JSP was not, even though JSP had been issued 5.5 million shares since 2004,

which equated to almost 15% of the 38 million shares of currently issued Lannett stock.

Defendant Crew misled the public to believe that JSP had a vested interest in the Company,

when in fact, JSP had never been listed in any SEC filing as a beneficial owner. Defendant Crew

painted a picture of a continued partnership between Lannett and JSP, when in reality JSP was

not as vested as Defendant Crew portrayed, had a practice of liquidating the majority of its

shares in Lannett as soon as it received them, and had already begun forming a strategic alliance

with another distributor of levothyroxine.

                             May 7, 2018 – Quarterly Earnings Call

       47.     On the Company’s earnings call with analysts for the third quarter of 2018,

Defendant Crew discussed the Company’s relationship with JSP. Deutsche Bank AG Analyst

Gregory Gilbert asked Defendant Crew, “Just on your JSP situation, sort of the elephant in the

room.... Is there anything you could tell us about under what circumstances you would not

proceed with extending that collaboration in some way? Just want to understand whether you’re

sounding confident about getting something done versus something that looks a particular way.

So anything you’re willing to say on that would be really helpful.” Defendant Crew responded:

       Yeah. It’s a big beautiful elephant. We embrace that as an organization. Look,
       I’ve met with the team. We speak with them regularly. They’re terrific folks.


                                               15
        Case 2:18-cv-03635-MAK Document 41 Filed 12/26/18 Page 16 of 33



       They’re savvy managers. We have a great dialog on an ongoing basis, all the
       various moving parts and I believe they are very supportive of the initiatives that
       we’ve been talking about. I don’t want to put the cart in front of the horse,
       elephant aside, but I’m optimistic that we’ll get a chance to renew this
       agreement when it’s right for both parties. There is clearly nothing more
       important to our business than doing so and we’ll continue to be focused on doing
       just that.

       48.       The statements above in paragraph 47 were materially false and misleading

because they failed to disclose the imminent risk of the non-renewal of the JSP Agreement and

instead created the false impression that the partnership would continue. When Analyst Gilbert

directly asks about the future of the Lannett’s relationship with JSP, Defendant Crew promoted

the positive progress Lannett had made and how it was well-received by partners. Defendant

Crew hid the fact that the relationship with JSP was uncertain, particularly given that JSP had

formed a relationship with the well-established levothyroxine distributor Gemini as well as

liquidating the majority of the 5.5 million shares that JSP had been issued since 2004.

                                 May 8, 2018 – Quarterly Report

       49.       On May 8, 2018, Lannett filed its Form 10-Q for the quarter ended March 31,

2018 (the “Q3 2018 10-Q”). For the quarter, the Company reported Net Sales of $174.4 million,

and Gross profit of $67.1 million. The Company also reported that “[p]urchases of finished

goods inventory from JSP accounted for approximately 37% and 33% of the Company’s

inventory purchases during the three months ended March 31, 2018 and 2017, respectively.”

       50.       With respect to the JSP Agreement, the Q3 2018 10-Q again merely stated, in

relevant part:

       During the renewal term of the [JSP Agreement], the Company is required to use
       commercially reasonable efforts to purchase minimum dollar quantities of JSP
       products. There is no guarantee that the Company will be able to meet the
       minimum purchase requirements. If the Company does not meet the minimum
       purchase requirements, JSP’s sole remedy is to terminate the JSP Agreement.



                                                16
        Case 2:18-cv-03635-MAK Document 41 Filed 12/26/18 Page 17 of 33



       51.     The Q3 2018 10-Q contained signed certifications pursuant to SOX by

Defendants Crew and Galvan, stating that the Q3 2018 10-Q “does not contain any untrue

statement of a material fact or omit to state a material fact necessary to make the statements

made, in light of the circumstances under which such statements were made, not misleading with

respect to the period covered by this report[.]”

       52.     The statements referenced in paragraphs 50-51 were materially false and

misleading because Defendants fail to disclose the imminent risk or any risk of the non-renewal

of the JSP Agreement. The only risk that Defendants disclose with regards to JSP is that Lannett

may fail to meet the minimum purchase requirements, not that JSP may fail to renew the contract

or discontinue supplying Lannett.

                   May 9, 2018 – Deutsche Bank Health Care Conference Call

       53.     On May 9, 2018, Defendants participated in the Deutsche Bank Health Care

Conference. At the Conference, Defendant Crew addressed Lannett’s key partnership with JSP:

       Looking a bit beyond that, we obviously want to continue to drive our internal
       pipeline, whether it's externally or internally sourced. Internally, we'll focus again
       on some of the pain management opportunities and solutions where we have some
       distinctive capabilities. And on the external side, be more thoughtful about
       technologies and specialized capabilities to bring into our portfolio.

       And last but not least, and as you've seen if you've been tracking the company of
       late, we do want to continue to leverage our mid-market position where we see
       the generic as a big blue ocean of opportunity that is providing many
       opportunities first to our business, and position ourself as a partner of choice for
       these companies.

       A number of other suppliers, you see them on the right side of the slide have --
       they're believing in that positioning and bringing their products to us.
       Everything from long-standing partnerships with Jerome Stevens, the basis of
       our levothyroxine product as well as new partners from Aralez to Sciecure to
       Cerovene and Dexcel and others. And we look forward to their contributions to
       our revenues as we move forward.




                                                   17
           Case 2:18-cv-03635-MAK Document 41 Filed 12/26/18 Page 18 of 33



       54.      At the conference, Deutsche Bank AG Analyst Gregory Gilbert again asked

Defendant Crew about the status of Lannett’s relationship with JSP, stating. “Just looking at your

last slide there, you spent a fair amount of time on levo. Missing from that slide is your

prediction of what will actually happen with the durability of the product for you and your

relationship. So here's your opportunity to clarify what is going to happen.” Defendant Crew

replied,

       So I think I alluded in every company has its concerns and issues. What Gregg is
       referring to here is our contract with this long-term partnership JSP. It does have
       a technical expiration date of March of next year. And I think some of the
       concerns for our company and the valuations you see is about the persistency of
       that contract. While again, I'm very careful not to indicate what another party will
       do, our partners at Jerome Stevens are proud, bright and capable businessmen,
       and they don't need me to speak for them relative to their exact intentions. And I
       wouldn't presume to do so.

       However, I would note that they're one of our largest shareholdings with the
       company and they are businessmen that are closely watching the sort of
       changes we're making to the business, and I believe applaud it. And as a result,
       I'm confident when their time is ready, we'll get to that renewal.

       55.      The statements above in paragraphs 53-54 were materially false and misleading

because they failed to disclose the imminent risk of the non-renewal of the distribution contract

with JSP and instead perpetuated the false impression that the relationship would continue.

Defendant Crew stated, that the JSP Agreement had “a technical expiration date of March of next

year” which implied that the functional expiration would be something different, presumably

beyond the “technical expiration” or never to occur at all. Additionally, Defendant Crew noted

that JSP was “one of [Lannett’s] largest shareholdings,” yet despite being issued 5.5 million

shares since 2004, which equated to almost 15% of the 38 million shares of currently issued

Lannett stock, was not even a beneficial holder of record. Defendant Crew misled the public to

believe that JSP had a vested interest in the Company, when in fact, JSP was not.



                                               18
           Case 2:18-cv-03635-MAK Document 41 Filed 12/26/18 Page 19 of 33



C.     Lannett Reveals the Truth and Investors Sustain Significant Damages

       56.      On August 20, 2018, prior to market opening, Lannett issued the following press

release:

       Lannett Company, Inc, today said that its distribution agreement with Jerome
       Stevens Pharmaceuticals (JSP), which expires on March 23, 2019, will not be
       renewed. “

       The Steinlauf family advised us this past Friday evening that they will not renew
       our agreement to distribute three JSP products: Butalbital, Aspirin, Caffeine with
       Codeine Phosphate Capsules USP, Digoxin Tablets USP and Levothyroxine
       Sodium Tablets USP, upon its expiration in March 2019,” said Tim Crew, chief
       executive officer of Lannett. “The family has assured us of a continuous supply of
       the products through March of next year. These products remain valuable assets
       for us and are expected to significantly contribute to our financial performance in
       fiscal 2019. “While we are disappointed, and intend to redouble our continuing
       efforts to explore options for addressing our capital structure, we have been
       preparing for this contingency, knowing that this outcome was a possibility.
       Accordingly, we have been focused on improving our already strong base
       commercial business of more than 100 currently marketed products. Since the
       beginning of this year, we added new products to our offering and expanded our
       customer base. We continued to streamline our operations. Specifically, we
       successfully launched eight new products in the first seven months of calendar
       2018, which we estimate will add net sales in excess of $50 million in fiscal 2019,
       and in addition to our launches, we completed several transactions to add more
       than 25 market-ready or near-market-ready product lines to our pipeline.
       Importantly, we continue to make excellent progress advancing other previously
       approved products toward launch and plan to commence marketing a substantial
       number of them in the coming months and throughout fiscal 2019.

       “In addition, in our current fiscal year, we have already submitted four drug
       applications associated with two product families, implemented a restructuring
       plan at our Cody Laboratories subsidiary and streamlined our product distribution
       function.

       “Looking ahead, our team is actively evaluating a number of additional potential
       transactions to add even more products to our portfolio to grow revenues and
       profits, and diversify our business. We have more than 20 owned and partnered
       drug product applications currently pending at the FDA, and anticipate a
       significant number of product approvals in fiscal 2019. We also expect to expand
       restructuring initiatives to further reduce expenditures. Finally, we are evaluating
       the impact of this contract ending in March 2019 on our goodwill.”




                                               19
        Case 2:18-cv-03635-MAK Document 41 Filed 12/26/18 Page 20 of 33



       57.     On this news, Lannett’s share price fell $8.15, or 60.3%, to close at $5.35 on

August 20, 2018.

D.     Defendants Acted with Scienter

       58.     Collectively, the following factual allegations strongly support an inference of

scienter on the part of Defendants. Further, Defendants’ actions, intentions, and deliberately

reckless conduct are imputed to the Company as a matter of law. Because of their key roles in

the Company, the Individual Defendants knew of the precarious state of an extended contract

with JSP yet still caused Lannett to act in the manner it did and perpetuate the material

misrepresentations and omissions made throughout the Class Period. Defendants acted with the

requisite intent to establish liability under the Exchange Act.

       59.     Lannett’s principal executive and financial officers, including Defendants Crew

and Galvan, possessed knowledge and control over the day-to-day dealings of Lannett as well as

overall responsibility for the Company’s financial reporting and internal controls over financial

reporting.

       60.     Defendants were aware that the JSP Agreement, which allowed JSP to increase

prices only 3% per year, while allowing Lannett to increase prices without limit, grossly favored

Lannett, particularly since there was no profit-sharing agreement.

       61.     Defendants were aware of the precarious state of the contract with JSP, which was

why they maintained former CEO Bedrosian on as an advisor, despite the fallout from the

Kremers Urban buyout. The Kremers Urban buyout was valued at almost five times Lannett’s

then-existing revenues, while one of Kremers Urban’s key generic drugs was in classification

limbo at the FDA, leaving Lannett in significant debt.




                                                 20
        Case 2:18-cv-03635-MAK Document 41 Filed 12/26/18 Page 21 of 33



       62.     The Kremers Urban acquisition had not gone as well as Bedrosian had planned,

not only because the debt from the acquisition weighed heavily on Lannett, but also because

Kremers Urban had lost a key customer whose product lines represented about $87 million of

Kremers’ $463 million in annual revenues for 2014. This led Lannett to streamline operations,

reduce costs, which included the February cut of 20% of the workforce, which led to a drop in

the stock price following Lannett’s announcement of the cuts. When, in October 2016, the FDA

announced its plan to withdraw approval of its generic treatment for attention deficit

hyperactivity disorder, the stock price plummeted further.

       63.     But despite the fallout from the Kremers Urban acquisition, Bedrosian had helped

Lannett maintain the very critical and lucrative, yet precarious relationship with JSP for almost

twelve years. Many former Lannett employees attributed the success with the JSP relationship to

Bedrosian and were not surprised when the JSP Agreement was not renewed after Bedrosian’s

departure from the CEO position. These employees included: a director of Procurement, a SAP

analyst, two Regional Sales Directors, and a National Sales Director.

       64.     Bedrosian also realized that the JSP Agreement was doomed without his

leadership, and thus sold approximately $2.5 million of his shares of Lannett in November 2017.

This sale was atypical in size and timing, given that it was his largest sale ever in dollars and

percentage of overall holdings and was the first sale in nearly two years.

       65.     Lannett’s announcement in the February 8, 2018 Quarterly Earnings Call that

Bedrosian would be remaining on in a “strategic advisory role of the company” and “will be

focused on transitioning and strengthening our relationships with our key alliance partners of

JSP” shows that Lannett immediately recognized that Bedrosian’s departure would jeopardize

the fragile relationship with JSP. Further, given Defendant Crew’s aggressive overhaul in core



                                                21
        Case 2:18-cv-03635-MAK Document 41 Filed 12/26/18 Page 22 of 33



management to onboard his cronies from previous pharmaceutical positions combined with the

onerous cost-cutting measures, the beating Lannett’s stock price had taken in recent years, and

the loss of Bedrosian’s full leadership, Defendants knew the JSP Agreement was at imminent

risk of being canceled.

       66.     Defendants knew that JSP had liquidated the majority of the shares given to JSP

during earlier contracts, thus had no vested interest in Lannett’s success. Additionally,

Defendants knew that JSP had also established a relationship with the well-established

Levothyroxine distributor Gemini.

       67.     Defendants knew that, weighted down with significant debt, Lannett could not

offer JSP a cash incentive as part of a renewed contract, and with another distributor of

Levothyroxine already in the picture for JSP, maintaining share price was of critical importance

in order to make the lop-sided deal even close to lucrative to JSP. With Lannett’s current

unimpressive stock price and previous hurdles and stock price drops, Defendants knew they

needed to keep Lannett’s stock price as high as possible during the renegotiations of the JSP

Agreement.

       68.     Given the importance of the JSP contract to Lannett’s financials, particularly with

regards to the supply of Lannett’s top drugs, Levothyroxine and Digoxin, Defendants had a

primary goal to ensure the JSP Agreement was extended, and to do that, Defendants could not

disclose any major negative information regarding the JSP contract, which might cause Lannett’s

stock price to drop.

       69.     To accomplish this goal, Defendants concealed the material and imminent risk

that JSP may not extend the contract with Lannett. This led investors believe that Lannett’s

revenue and growth would continue on the same path. As a result, the price of Lannett shares



                                               22
        Case 2:18-cv-03635-MAK Document 41 Filed 12/26/18 Page 23 of 33



were artificially inflated, and the stock price plummeted 60.3% at the revelation of JSP’s

decision not to extend the contract.

E.     Loss Causation and Economic Loss

       70.     During the Class Period, as detailed herein, Lannett and the Defendants made

false and misleading statements and engaged in a scheme to deceive the market and a course of

conduct that artificially inflated the price of Lannett’s securities and operated as a fraud or deceit

on Class Period purchasers of Lannett securities by materially misleading the investing public.

Later, when Lannett and defendants’ prior misrepresentations and fraudulent conduct became

apparent to the market, the price of Lannett’s securities materially declined immediately. As a

result of their purchases of Lannett’s securities during the Class Period, Lead Plaintiffs and other

members of the Class suffered economic loss, i.e., damages under federal securities laws.

       71.     Defendants concealed material information from the public about the JSP

Agreement, i.e., the imminent risk that it would not be renewed. On August 20, 2018, that risk

materialized when Defendants revealed that the JSP Agreement had in fact not been renewed.

The market perceived this announcement to be a curative disclosure and reacted accordingly.

       72.     Lannett’s share price fell $8.15, or 60.3%, to close at $5.35 on August 20, 2018,

and is attributable to the Company’s disclosure of the truth about the non-renewal essential

distribution agreement with JSP.

F.     Presumption of Reliance; Fraud-On-The-Market

       73.     At all relevant times, the market for Lannett’s common stock was an efficient

market for the following reasons, among others:

       (a)     Lannett’s common stock met the requirements for listing and was listed and

               actively traded on the NYSE, a highly efficient and automated market;



                                                 23
        Case 2:18-cv-03635-MAK Document 41 Filed 12/26/18 Page 24 of 33



       (b)     Lannett    communicated      with        public   investors   via   established   market

               communication mechanisms, including disseminations of press releases on the

               national circuits of major newswire services and other wide-ranging public

               disclosures, such as communications with the financial press and other similar

               reporting services;

       (c)     Lannett was followed by several securities analysts employed by major brokerage

               firms who wrote reports that were distributed to the sales force and certain

               customers of their respective brokerage firms during the Class Period. Each of

               these reports was publicly available and entered the public marketplace; and

       (d)     Unexpected material news about Lannett was reflected in and incorporated into

               the Company’s stock price during the Class Period.

       74.     As a result of the foregoing, the market for Lannett’s common stock promptly

digested current information regarding Lannett from all publicly available sources and reflected

such information in Lannett’s stock price. Under these circumstances, all purchasers of Lannett’s

common stock during the Class Period suffered similar injury through their purchase of

Lannett’s common stock at artificially inflated prices, and a presumption of reliance applies.

       75.     Alternatively, reliance need not be proven in this action because the action

involves omissions and deficient disclosures. Positive proof of reliance is not a prerequisite to

recovery pursuant to ruling of the United States Supreme Court in Affiliated Ute Citizens of Utah

v. United States, 406 U.S. 128 (1972). All that is necessary is that the facts withheld be material

in the sense that a reasonable investor might have considered the omitted information important

in deciding whether to buy or sell the subject security.




                                                   24
        Case 2:18-cv-03635-MAK Document 41 Filed 12/26/18 Page 25 of 33



G.      No Safe Harbor: Inapplicability of Bespeaks Caution Doctrine

        76.    The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the material misrepresentations and omissions alleged in

this Complaint.

        77.    To the extent certain of the statements alleged to be misleading or inaccurate may

be characterized as forward looking, they were not identified as “forward-looking statements”

when made and there were no meaningful cautionary statements identifying important factors

that could cause actual results to differ materially from those in the purportedly forward-looking

statements.

        78.    Defendants are also liable for any false or misleading “forward-looking

statements” pleaded because, at the time each “forward-looking statement” was made, the

speaker knew the “forward-looking statement” was false or misleading and the “forward-looking

statement” was authorized and/or approved by an executive officer of Lannett who knew that the

“forward-looking statement” was false. Alternatively, none of the historic or present-tense

statements made by the defendants were assumptions underlying or relating to any plan,

projection, or statement of future economic performance, as they were not stated to be such

assumptions underlying or relating to any projection or statement of future economic

performance when made, nor were any of the projections or forecasts made by the defendants

expressly related to or stated to be dependent on those historic or present-tense statements when

made.

                  LEAD PLAINTIFFS’ CLASS ACTION ALLEGATIONS

        79.    Lead Plaintiffs brings this action as a class action pursuant to Federal Rule of

Civil Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or



                                               25
        Case 2:18-cv-03635-MAK Document 41 Filed 12/26/18 Page 26 of 33



otherwise acquired Lannett securities during the Class Period (the “Class”); and were damaged

upon the revelation of the alleged corrective disclosure. Excluded from the Class are defendants

herein, the officers and directors of the Company, at all relevant times, members of their

immediate families and their legal representatives, heirs, successors or assigns and any entity in

which defendants have or had a controlling interest.

       80.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Lannett securities were actively traded on the

NYSE. While the exact number of Class members is unknown to Lead Plaintiffs at this time and

can be ascertained only through appropriate discovery, Lead Plaintiffs believes that there are

hundreds or thousands of members in the proposed Class. Record owners and other members of

the Class may be identified from records maintained by Lannett or its transfer agent and may be

notified of the pendency of this action by mail, using the form of notice similar to that

customarily used in securities class actions. As of July 31, 2018, there were 38,901,532 shares of

Lannett common stock outstanding. Upon information and belief, these shares are held by

thousands, if not millions, of individuals located throughout the country and possibly the world.

Joinder would be highly impracticable.

       81.     Lead Plaintiffs’ claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       82.     Lead Plaintiffs will fairly and adequately protect the interests of the members of

the Class and has retained counsel competent and experienced in class and securities litigation.

Lead Plaintiffs have no interests antagonistic to or in conflict with those of the Class.




                                                 26
       Case 2:18-cv-03635-MAK Document 41 Filed 12/26/18 Page 27 of 33



       83.    Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

       (a)    whether the federal securities laws were violated by defendants’ acts as alleged

              herein;


       (b)    whether statements made by defendants to the investing public during the Class

              Period misrepresented material facts about the business, operations and

              management of Lannett;


       (c)    whether the Individual Defendants caused Lannett to issue false and misleading

              financial statements during the Class Period;


       (d)    whether defendants acted knowingly or recklessly in issuing false and misleading

              financial statements;


       (e)    whether the prices of Lannett securities during the Class Period were artificially

              inflated because of the defendants’ conduct complained of herein; and


       (f)    whether the members of the Class have sustained damages and, if so, what is the

              proper measure of damages.

       84.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually




                                               27
        Case 2:18-cv-03635-MAK Document 41 Filed 12/26/18 Page 28 of 33



redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

                                         COUNT I
              Against Defendants for Violations of Section 10(b) and Rule 10b-5

        85.       Lead Plaintiffs repeat and reallege each and every allegation contained above as if

fully set forth herein.

        86.       This Count is asserted against defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        87.       During the Class Period, defendants engaged in a plan, scheme, conspiracy and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

practices and courses of business which operated as a fraud and deceit upon Lead Plaintiffs and

the other members of the Class; made various untrue statements of material facts and omitted to

state material facts necessary in order to make the statements made, in light of the circumstances

under which they were made, not misleading; and employed devices, schemes and artifices to

defraud in connection with the purchase and sale of securities. Such scheme was intended to,

and, throughout the Class Period, did: (i) deceive the investing public, including Lead Plaintiffs

and other Class members, as alleged herein; (ii) artificially inflate and maintain the market price

of Lannett securities; and (iii) cause Lead Plaintiffs and other members of the Class to purchase

or otherwise acquire Lannett securities and options at artificially inflated prices. In furtherance of

this unlawful scheme, plan and course of conduct, defendants, and each of them, took the actions

set forth herein.

        88.       Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

and annual reports, SEC filings, press releases and other statements and documents described


                                                  28
         Case 2:18-cv-03635-MAK Document 41 Filed 12/26/18 Page 29 of 33



above, including statements made to securities analysts and the media that were designed to

influence the market for Lannett securities. Such reports, filings, releases and statements were

materially false and misleading in that they failed to disclose material adverse information and

misrepresented the truth about Lannett’s finances and business prospects.

        89.     By virtue of their positions at Lannett, defendants had actual knowledge of the

materially false and misleading statements and material omissions alleged herein and intended

thereby to deceive Lead Plaintiffs and the other members of the Class, or, in the alternative,

defendants acted with reckless disregard for the truth in that they failed or refused to ascertain

and disclose such facts as would reveal the materially false and misleading nature of the

statements made, although such facts were readily available to defendants. Said acts and

omissions of defendants were committed willfully or with reckless disregard for the truth. In

addition, each defendant knew or recklessly disregarded that material facts were being

misrepresented or omitted as described above.

        90.     Information showing that defendants acted knowingly or with reckless disregard

for the truth is peculiarly within defendants’ knowledge and control. As the senior managers

and/or directors of Lannett, the Individual Defendants had knowledge of the details of Lannett’s

internal affairs.

        91.     The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein. Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

Lannett. As officers and/or directors of a publicly-held company, the Individual Defendants had

a duty to disseminate timely, accurate, and truthful information with respect to Lannett’s

businesses, operations, future financial condition and future prospects. As a result of the



                                                29
        Case 2:18-cv-03635-MAK Document 41 Filed 12/26/18 Page 30 of 33



dissemination of the aforementioned false and misleading reports, releases and public statements,

the market price of Lannett securities was artificially inflated throughout the Class Period. In

ignorance of the adverse facts concerning Lannett’s business and financial condition which were

concealed by defendants, Lead Plaintiffs and the other members of the Class purchased or

otherwise acquired Lannett securities at artificially inflated prices and relied upon the price of the

securities, the integrity of the market for the securities and/or upon statements disseminated by

defendants, and were damaged thereby.

       92.     During the Class Period, Lannett securities were traded on an active and efficient

market. Lead Plaintiffs and the other members of the Class, relying on the materially false and

misleading statements described herein, which the defendants made, issued or caused to be

disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

of Lannett securities at prices artificially inflated by defendants’ wrongful conduct. Had Lead

Plaintiffs and the other members of the Class known the truth, they would not have purchased or

otherwise acquired said securities, or would not have purchased or otherwise acquired them at

the inflated prices that were paid. At the time of the purchases and/or acquisitions by Lead

Plaintiffs and the Class, the true value of Lannett securities was substantially lower than the

prices paid by Lead Plaintiffs and the other members of the Class. The market price of Lannett

securities declined sharply upon public disclosure of the facts alleged herein to the injury of Lead

Plaintiffs and Class members.

       93.     By reason of the conduct alleged herein, defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.




                                                 30
        Case 2:18-cv-03635-MAK Document 41 Filed 12/26/18 Page 31 of 33



       94.     As a direct and proximate result of defendants’ wrongful conduct, Lead Plaintiffs

and the other members of the Class suffered damages in connection with their respective

purchases, acquisitions and sales of the Company’s securities during the Class Period, upon the

disclosure that the Company had been disseminating misrepresented financial statements to the

investing public.

                                        COUNT II
              Against the Individual Defendants for Violations of Section 20(a)

       95.     Lead Plaintiffs repeat and reallege each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

       96.     During the Class Period, the Individual Defendants participated in the operation

and management of Lannett, and conducted and participated, directly and indirectly, in the

conduct of Lannett’s business affairs. Because of their senior positions, they knew the adverse

non-public information about Lannett’s misstatement of income and expenses and false financial

statements.

       97.     As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to Lannett’s

financial condition and results of operations, and to correct promptly any public statements

issued by Lannett which had become materially false or misleading.

       98.     Because of their positions of control and authority as senior officers, the

Individual Defendants were able to, and did, control the contents of the various reports, press

releases and public filings which Lannett disseminated in the marketplace during the Class

Period concerning Lannett’s operations. Throughout the Class Period, the Individual Defendants

exercised their power and authority to cause Lannett to engage in the wrongful acts complained

of herein. The Individual Defendants therefore, were “controlling persons” of Lannett within the


                                                 31
        Case 2:18-cv-03635-MAK Document 41 Filed 12/26/18 Page 32 of 33



meaning of Section 20(a) of the Exchange Act. In this capacity, they participated in the unlawful

conduct alleged which artificially inflated the market price of Lannett securities.

       99.        Each of the Individual Defendants, therefore, acted as a controlling person of

Lannett. By reason of their senior management positions and/or being directors of Lannett, each

of the Individual Defendants had the power to direct the actions of, and exercised the same to

cause, Lannett to engage in the unlawful acts and conduct complained of herein. Each of the

Individual Defendants exercised control over the general operations of Lannett and possessed the

power to control the specific activities which comprise the primary violations about which Lead

Plaintiffs and the other members of the Class complain.

       100.       By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Lannett.

                                      PRAYER FOR RELIEF

       WHEREFORE, Lead Plaintiffs demand judgment against defendants as follows:

       A.         Determining that the instant action may be maintained as a class action under

Rule 23 of the Federal Rules of Civil Procedure, and certifying Lead Plaintiffs as the Class

representative;

       B.         Requiring defendants to pay damages sustained by Lead Plaintiffs and the Class

by reason of the acts and transactions alleged herein;

       C.         Awarding Lead Plaintiffs and the other members of the Class pre-judgment and

post-judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs;

and

       D.         Awarding such other and further relief as this Court may deem just and proper.




                                                  32
       Case 2:18-cv-03635-MAK Document 41 Filed 12/26/18 Page 33 of 33



                            DEMAND FOR TRIAL BY JURY

      Lead Plaintiffs hereby demands a trial by jury.



Dated: December 19, 2018                           O'KELLY ERNST & JOYCE, LLC

                                                   /s/ Ryan M. Ernst
                                                   Ryan M. Ernst (#202191)
                                                   901 N. Market Street, Suite 1000
                                                   Wilmington, DE 19801
                                                   Phone (302) 778-4000
                                                   Fax (302) 295-2873

                                                   Liaison Counsel for Lead Plaintiffs


                                                   LEVI & KORSINSKY, LLP
                                                   Nicholas I. Porritt
                                                   Adam M. Apton
                                                   1101 30th Street NW, Suite 115
                                                   Washington, DC 20007
                                                   Tel: (202) 524-4290
                                                   Fax: (202) 333-2121
                                                   Email: nporritt@zlk.com
                                                   Email: aapton@zlk.com


                                                   Attorneys for Lead Plaintiffs Soe Wong and
                                                   Michael Hoeltzel and Lead Counsel for the
                                                   Class




                                              33
